

 S546 ENR: RESPONSE Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 546IN THE SENATE OF THE UNITED STATESAN ACTAn Act to establish the Railroad Emergency Services Preparedness, Operational Needs, and Safety
			 Evaluation (RESPONSE) Subcommittee under the Federal Emergency Management
			 Agency's National Advisory Council to provide recommendations on emergency
			 responder training and resources relating to hazardous materials incidents
			 involving railroads, and for other purposes.
	
 1.Short titleThis Act may be cited as the RESPONSE Act of 2016. 2.Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation SubcommitteeSection 508 of the Homeland Security Act of 2002 (6 U.S.C. 318) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
				
					(d)RESPONSE Subcommittee
 (1)EstablishmentNot later than 30 days after the date of the enactment of the RESPONSE Act of 2016, the Administrator shall establish, as a subcommittee of the National Advisory Council, the Railroad Emergency Services Preparedness, Operational Needs, and Safety Evaluation Subcommittee (referred to in this subsection as the RESPONSE Subcommittee).
 (2)MembershipNotwithstanding subsection (c), the RESPONSE Subcommittee shall be composed of the following: (A)The Deputy Administrator, Protection and National Preparedness of the Federal Emergency Management Agency, or designee.
 (B)The Chief Safety Officer of the Pipeline and Hazardous Materials Safety Administration, or designee.
 (C)The Associate Administrator for Hazardous Materials Safety of the Pipeline and Hazardous Materials Safety Administration, or designee.
 (D)The Director of the Office of Emergency Communications of the Department of Homeland Security, or designee.
 (E)The Director for the Office of Railroad, Pipeline and Hazardous Materials Investigations of the National Transportation Safety Board, or designee.
 (F)The Chief Safety Officer and Associate Administrator for Railroad Safety of the Federal Railroad Administration, or designee.
 (G)The Assistant Administrator for Security Policy and Industry Engagement of the Transportation Security Administration, or designee.
 (H)The Assistant Commandant for Response Policy of the Coast Guard, or designee. (I)The Assistant Administrator for the Office of Solid Waste and Emergency Response of the Environmental Protection Agency, or designee.
 (J)Such other qualified individuals as the co-chairpersons shall jointly appoint as soon as practicable after the date of the enactment of the RESPONSE Act of 2016 from among the following:
 (i)Members of the National Advisory Council that have the requisite technical knowledge and expertise to address rail emergency response issues, including members from the following disciplines:
 (I)Emergency management and emergency response providers, including fire service, law enforcement, hazardous materials response, and emergency medical services.
 (II)State, local, and tribal government officials. (ii)Individuals who have the requisite technical knowledge and expertise to serve on the RESPONSE Subcommittee, including at least 1 representative from each of the following:
 (I)The rail industry. (II)Rail labor.
 (III)Persons who offer oil for transportation by rail. (IV)The communications industry.
 (V)Emergency response providers, including individuals nominated by national organizations representing State and local governments and emergency responders.
 (VI)Emergency response training providers. (VII)Representatives from tribal organizations.
 (VIII)Technical experts. (IX)Vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency responder services.
 (iii)Representatives of such other stakeholders and interested and affected parties as the co-chairpersons consider appropriate.
 (3)Co-chairpersonsThe members described in subparagraphs (A) and (B) of paragraph (2) shall serve as the co-chairpersons of the RESPONSE Subcommittee.
 (4)Initial meetingThe initial meeting of the RESPONSE Subcommittee shall take place not later than 90 days after the date of enactment of the RESPONSE Act of 2016.
 (5)Consultation with nonmembersThe RESPONSE Subcommittee and the program offices for emergency responder training and resources shall consult with other relevant agencies and groups, including entities engaged in federally funded research and academic institutions engaged in relevant work and research, which are not represented on the RESPONSE Subcommittee to consider new and developing technologies and methods that may be beneficial to preparedness and response to rail hazardous materials incidents.
 (6)RecommendationsThe RESPONSE Subcommittee shall develop recommendations, as appropriate, for improving emergency responder training and resource allocation for hazardous materials incidents involving railroads after evaluating the following topics:
 (A)The quality and application of training for State and local emergency responders related to rail hazardous materials incidents, including training for emergency responders serving small communities near railroads, including the following:
 (i)Ease of access to relevant training for State and local emergency responders, including an analysis of—
 (I)the number of individuals being trained; (II)the number of individuals who are applying;
 (III)whether current demand is being met; (IV)current challenges; and
 (V)projected needs. (ii)Modernization of training course content related to rail hazardous materials incidents, with a particular focus on fluctuations in oil shipments by rail, including regular and ongoing evaluation of course opportunities, adaptation to emerging trends, agency and private sector outreach, effectiveness and ease of access for State and local emergency responders.
 (iii)Identification of overlap in training content and identification of opportunities to develop complementary courses and materials among governmental and nongovernmental entities.
 (iv)Online training platforms, train-the-trainer, and mobile training options. (B)The availability and effectiveness of Federal, State, local, and nongovernmental funding levels related to training emergency responders for rail hazardous materials incidents, including emergency responders serving small communities near railroads, including—
 (i)identifying overlap in resource allocations; (ii)identifying cost savings measures that can be implemented to increase training opportunities;
 (iii)leveraging government funding with nongovernmental funding to enhance training opportunities and fill existing training gaps;
 (iv)adaptation of priority settings for agency funding allocations in response to emerging trends; (v)historic levels of funding across Federal agencies for rail hazardous materials incident response and training, including funding provided by the private sector to public entities or in conjunction with Federal programs; and
 (vi)current funding resources across agencies. (C)The strategy for integrating commodity flow studies, mapping, and rail and hazardous materials databases for State and local emergency responders and increasing the rate of access to the individual responder in existing or emerging communications technology.
							(7)Report
 (A)In generalNot later than 1 year after the date of the enactment of the RESPONSE Act of 2016, the RESPONSE Subcommittee shall submit a report to the National Advisory Council that— (i)includes the recommendations developed under paragraph (6);
 (ii)specifies the timeframes for implementing any such recommendations that do not require congressional action; and
 (iii)identifies any such recommendations that do require congressional action. (B)ReviewNot later than 30 days after receiving the report under subparagraph (A), the National Advisory Council shall begin a review of the report. The National Advisory Council may ask for additional clarification, changes, or other information from the RESPONSE Subcommittee to assist in the approval of the recommendations.
 (C)RecommendationOnce the National Advisory Council approves the recommendations of the RESPONSE Subcommittee, the National Advisory Council shall submit the report to—
 (i)the co-chairpersons of the RESPONSE Subcommittee; (ii)the head of each other agency represented on the RESPONSE Subcommittee;
 (iii)the Committee on Homeland Security and Governmental Affairs of the Senate; (iv)the Committee on Commerce, Science, and Transportation of the Senate;
 (v)the Committee on Homeland Security of the House of Representatives; and (vi)the Committee on Transportation and Infrastructure of the House of Representatives.
								(8)Interim activity
 (A)Updates and oversightAfter the submission of the report by the National Advisory Council under paragraph (7), the Administrator shall—
 (i)provide annual updates to the congressional committees referred to in paragraph (7)(C) regarding the status of the implementation of the recommendations developed under paragraph (6); and
 (ii)coordinate the implementation of the recommendations described in paragraph (6)(G)(i), as appropriate.
 (B)SunsetThe requirements of subparagraph (A) shall terminate on the date that is 2 years after the date of the submission of the report required under paragraph (7)(A).
 (9)TerminationThe RESPONSE Subcommittee shall terminate not later than 90 days after the submission of the report required under paragraph (7)(C)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate